PER CURIAM.
It was ordered by the Board of Governors of The Florida Bar that the respondent, Leonard L. Glaser, be disbarred from the practice of law in Florida.
The order was based upon a record showing that he had been convicted of a felony by the Federal District Court for the Southern District of Florida for violation of Title 18, U.S.C. § 1341.
It further appears from the record that notice was served upon the respondent pursuant to the Integration Rule 11.08(4) of Article XI, 31 F.S.A. and that the respondent has filed no answer in response thereto.
It is, therefore, the order of the Court that the judgment of the Board of Governors of The Florida Bar be affirmed and that the said Leonard L. Glaser be disbarred from the practice of law in the State of Florida.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.